 

Careview Communications, Inc. 8-K [crvw-8k_022515.htm]

Exhibit 10.2

 



NON-QUALIFIED STOCK OPTION

PURSUANT TO THE

CAREVIEW COMMUNICATIONS, INC.

2015 STOCK INCENTIVE PLAN

 

CAREVIEW COMMUNICATIONS, INC., a Nevada corporation (the “Company”), hereby
grants to __________ (“Optionee”) a Non-Qualified Stock Option (the “Option”) to
purchase _______ shares of common stock, $0.001 par value (the “Shares”) of the
Company at the purchase price of $_____ per share (the “Purchase Price”), in
accordance with and subject to the terms and conditions of the CareView
Communications, Inc. 2015 Stock Incentive Plan (the “Plan”). This Option is
exercisable in whole or in part, upon payment of the Purchase Price, in cash,
cancellation of fees, or other form of payment acceptable to the Company, at the
principal office of the Company.

 

Unless otherwise set forth in a separate written agreement, in the event that
Optionee’s employee or consultant status with the Company or any of its
subsidiaries ceases or terminates for any reason whatsoever, including, but not
limited to the death, disability, or voluntary or involuntary cessation or
termination, this Option shall terminate with respect to any portion of this
Option that has not vested prior to the date of cessation or termination of
employee or consultant status, as determined in the sole discretion of the
Company. In the event of termination for cause (as that term is defined in the
applicable consulting employment or fee agreement), this Option shall
immediately terminate in full with respect to any unexercised options, and any
vested but unexercised options shall immediately expire and may not be
exercised. Unless otherwise set forth in a separate written agreement, vested
options must be exercised within ninety (90) days after the date of termination
(other than for cause), unless earlier expired pursuant to the Expiration Date
set forth below.

 

Subject to the preceding paragraph, this Option, or any portion hereof, may be
exercised only to the extent vested per the attached schedule, and must be
exercised by Optionee no later than ______________ (the “Expiration Date”) by
(i) notice in writing, signed by Optionee (the “Notice”); and (ii) payment of
the Purchase Price pursuant to the terms of this Option and the Plan. Any
portion of this Option that is not exercised on or before the Expiration Date
shall lapse. The Notice must refer to this Option, and it must specify the
number of shares being purchased, and recite the consideration being paid
therefor. Notice shall be deemed given on the date on which the Notice is
received by the Company.

 

This Option shall be considered validly exercised once payment therefor has
cleared the banking system or the Company has issued a credit memo for services
in the appropriate amount, or receives a duly executed acceptable promissory
note, if the Option is granted with deferred payment, and the Company has
received the Notice of such exercise. If the payment is not received within two
business days after the date the Notice is received, the Company may deem the
Notice invalid.

 

If Optionee fails to exercise this Option in accordance with the terms hereof,
then this Option shall terminate and have no force and effect, in which event
the Company and Optionee shall have no liability to each other with respect to
this Option.

 

This Option may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

The validity, construction and enforceability of this Option shall be construed
under and governed by the laws of the State of Texas, without regard to its
rules concerning conflicts of laws, and any action brought to enforce this
Option or resolve any controversy, breach or disagreement relative hereto shall
be brought only in a court of competent jurisdiction within the State of Texas.

1

 



 

The shares of common stock issuable upon exercise of the Option (the “Underlying
Shares”) may not be sold, exchanged, assigned, transferred or permitted to be
transferred, whether voluntarily, involuntarily or by operation of law,
delivered, encumbered, discounted, pledged, hypothecated or otherwise disposed
of until (i) the Underlying Shares have been registered with the Securities and
Exchange Commission pursuant to an effective registration statement on Form S-8,
or such other form as may be appropriate, in the discretion of the Company; or
(ii) an Opinion of Counsel, satisfactory to the Company, has been received,
which opinion sets forth the basis and availability of any exemption for resale
or transfer from federal or state securities registration requirements.

 

The Option is granted on ________________ by action of the Company’s Board of
Directors.

 



      CAREVIEW COMMUNICATIONS, INC.       By:       Steven Johnson     President
& CEO       OPTIONEE:               (Name)

 

 

2

 

 

 GRANT OF OPTION

 

PURSUANT TO THE

CAREVIEW COMMUNICATIONS, INC.

2015 STOCK INCENTIVE PLAN

 

 



OPTIONEE:           OPTIONS GRANTED:           PURCHASE PRICE:  
$                        per Share       DATE OF GRANT:           EXERCISE
PERIOD:    

 

VESTING SCHEDULE OF OPTION:

 



  SHARES   DATE VESTED*                                                        
                                                                               
     

 

 



EXERCISED TO DATE:   INCLUDING THIS EXERCISE:       BALANCE TO BE EXERCISED:  

 

 



--------------------------------------------------------------------------------



*assuming continued employment, etc.

3

 

 

NOTICE OF EXERCISE

(TO BE SIGNED ONLY UPON EXERCISE OF THE OPTION)

 

 

TO: CAREVIEW COMMUNICATIONS, INC. (“Optionor”)

 

The undersigned, the holder of the Option described above, hereby irrevocably
elects to exercise the purchase rights represented by such Option for, and to
purchase thereunder, _________ shares of the Common Stock of CareView
Communications, Inc., and herewith makes payment of __________________________
therefor. Optionee requests that the certificates for such shares be issued in
the name of Optionee and be delivered to Optionee at the address listed below,
and if such shares shall not be all of the shares purchasable hereunder,
represents that a new Notice of Exercise of like tenor for the appropriate
balance of the shares, or a portion thereof, purchasable under the Grant of
Option pursuant to the CareView Communications, Inc. 2015 Stock Incentive Plan,
be delivered to Optionor when and as appropriate.

 

 



Dated:           Optionee                 Street Address                 City,
State, Zip                 Telephone                 Social Security Number    
 

 

 

 

4